Citation Nr: 1041833	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-37 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
recurrent dislocation of the right shoulder, currently rated as 
30 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).   


WITNESSES AT HEARING ON APPEAL

Appellant, Mother, and Former Spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2001 
and from December 2001 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Detroit, 
Michigan, that granted service connection and assigned a 10 
percent disability rating for a right shoulder disability, 
effective June 10, 2006.  The Veteran expressed disagreement with 
the assigned initial disability rating, and perfected a 
substantive appeal.

In June 2009, the Veteran, her mother, and her former spouse 
testified at a personal hearing over which the undersigned Acting 
Veterans Law Judge presided while at the RO.  A transcript of the 
hearing has been associated with the Veteran's claims file.

A June 2008 rating decision increased the disability rating for 
the right shoulder disability, from 10 percent to 30 percent, 
effective June 10, 2006.  However, as this grant does not 
represent a total grant of benefits sought on appeal, the claim 
for increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).

The Veteran originally appealed the issue of entitlement to 
service connection for anxiety.  Pursuant to an April 2010 Board 
decision, a May 2010 rating decision granted service connection 
for generalized anxiety disorder, effective June 10, 2006.  That 
represents a total grant of the benefits sought on appeal for the 
issue of entitlement to service connection for anxiety, and 
therefore, that issue is no longer before the Board.  

In April 2010, the Board found that the issue of entitlement to a 
TDIU was raised by the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  The Board remanded the claims for an increased 
initial disability rating for the right shoulder disability and 
entitlement to a TDIU for additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right shoulder disability is manifested by no more 
than limitation of motion to midway between side and shoulder 
level with pain and tenderness and frequent recurrent episodes of 
dislocation of the scapulohumeral joint with guarding of all arm 
movements.  There is no evidence of ankylosis, fibrous union, 
nonunion, or loss of head of humerus.  There is no X-ray evidence 
of arthritis.    


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for recurrent dislocation of the right shoulder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 
5203 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2006; rating decisions 
in May 2007 and June 2008; a statement of the case in November 
2007; and supplemental statements of the case in June 2008 and 
July 2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the September 2010 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, as  the Veteran is 
appealing the initial assignment of a disability rating, the 
severity of the disability is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, in determining the present level of a disability 
for any increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.    38 C.F.R. 
§ 4.40 (2010).  

Evidence of pain, weakened movement, limited movement, excess 
fatigability, or incoordination must be considered in determining 
the level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare ups.  
38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f)  pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  For the purpose 
of rating disability from arthritis, the shoulder is considered a 
major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would 
not be compensable under a limitation-of-motion code, but there 
is at least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  The criteria for rating traumatic 
arthritis direct that the evaluation of arthritis be conducted 
under Diagnostic Code 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray evidence 
of arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, 
Note 1.  In this case, there is no X-ray evidence of arthritis in 
the right shoulder.  However, even if there were X-ray evidence 
of right shoulder arthritis, the Veteran is already in receipt of 
a rating in excess of 10 percent under a limitation of motion 
code for all periods of time since the claim for increased rating 
was filed, and the criteria listed under Diagnostic Code 5003 
cannot serve as a basis for an increased rating for the right 
shoulder disability.  The Board will therefore discuss the 
applicability of the other regulatory criteria.

Service treatment records and VA examinations show that the 
Veteran is right-handed.  Therefore, her right shoulder and arm 
will be evaluated under the criteria for the dominant or major 
arm categories.  38 C.F.R. § 4.69 (2010).

With regard to the Veteran's right shoulder disability, the 
Veteran has not been shown to have ankylosis of the 
scapulohumeral articulation.  Thus, the criteria pertaining to 
this disability are not applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2010).

Normal forward flexion of the shoulder is from zero to 180 
degrees, normal abduction is from zero to 180 degrees, and normal 
internal and external rotation is from zero to 90 degrees.  
Forward flexion and abduction to 90 degrees amounts to "shoulder 
level."  38 C.F.R. § 4.71, Plate I (2010).

The Veteran has been awarded a 30 percent disability rating for 
her right shoulder disability on the basis of 38 C.F.R. § 4.71a, 
Diagnostic Code 5202, which provides for other impairment of the 
humerus.  The regulatory criteria in Diagnostic Code 5201 for 
limitation of motion of the arm, and the regulatory criteria in 
Diagnostic Code 5203 for impairment of the clavicle or scapula, 
are also potentially applicable.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5201, 5203 (2010).

VA and private medical records dated in November 2007 show that 
the Veteran received treatment for acute right shoulder 
dislocation.  The Veteran reported diffuse, aching right shoulder 
pain that was moderate in severity.  She stated that she had 
dislocated her right shoulder many times in the past.  
Examination of the right shoulder revealed limited range of 
motion and noted deformity.  Distal pulse, motor, and sensory 
were intact, and capillary refill was less than two seconds.  The 
Veteran had tenderness to palpation, but there was no edema.  X-
rays of the right shoulder indicated that the shoulder was 
dislocated inferiorly.  After the Veteran's right shoulder 
anterior dislocation was reduced, X-rays showed no obvious 
dislocation on single transscapular view.  

On VA examination in October 2006, the Veteran reported right 
shoulder pain and a tendency for instability with recurrent 
popping out.  She stated that her right shoulder popped out even 
in bed and especially with elevation and outward rotation.  She 
maintained that the last time that her shoulder came out of its 
socket was about one and a half months ago.  The Veteran reported 
that her activities of daily living and work were affected by her 
right shoulder disability.  She denied any history of flare ups.  
She did not use any sling.  Examination revealed that her right 
shoulder had normal contour and no atrophy.  There was mild 
tenderness anteriorly.  Apprehension test and sulcus sign were 
positive.  Range of motion testing showed 165 degrees abduction, 
160 degrees flexion, and 70 degrees internal and external 
rotation.  There was no pain on motion.  Repetitive motion of the 
shoulder increased the pain without any additional loss of 
motion.  There was no additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance.  An X-ray of the 
right shoulder was within normal limits.  The Veteran was 
diagnosed with recurrent dislocation of the right shoulder.  The 
examiner noted that there was only minimal functional impairment 
of daily occupational activities due to the Veteran's right 
shoulder disability.  

At a July 2010 VA examination, the Veteran reported constant 
aching in her right shoulder that was a one or two out of 10 in 
intensity.  She denied any current instability and was not 
wearing a sling.  She stated that she had limited motion due to 
pain and that her right shoulder disability affected her 
activities of daily living and work.  She reported only 
occasionally taking medication for her right shoulder.  The 
Veteran reported that she first dislocated her right shoulder 
during service and that her shoulder became unstable afterwards, 
causing her to experience recurrent dislocations for several 
years after service.  She maintained that in 2009, she had 
surgical reconstruction of the right shoulder and that since 
then, she had not suffered any further dislocations.  Examination 
revealed that the Veteran had good posture without any deformity 
or swelling.  There was evidence of arthroscopic surgeries in her 
right shoulder.  She had normal shoulder contour with no atrophy 
or deformity.  The right shoulder was tender anteriorly.  Range 
of motion testing of the right shoulder indicated 90 degrees 
abduction, 110 degrees flexion, and 45 degrees internal and 
external rotation.  There was pain on all ranges of motion.  
There was no additional limitation of motion due to pain, 
fatigue, weakness, or lack of coordination.  There was also no 
evidence of weakened movement or excess fatigability.  The right 
shoulder pain significantly limited the Veteran's functional 
ability during flare ups.  Power against resistance was four out 
of five.  There was no instability, and sulcus sign was negative.  
X-rays of the right shoulder were within normal limits.  There 
was no evidence of neurological involvement, fibrous union, 
nonunion, loss of head of the humerus, or any ankylosis of the 
scapulohumeral articulation. 

The examiner diagnosed the Veteran with status post surgery of 
the right shoulder with a history of recurrent dislocations.  The 
examiner noted current limited motion but without any further 
dislocation.  Regarding the degree of occupational impairment, 
the examiner found that it was moderate and attributable to the 
Veteran's right shoulder disability.  The examiner opined that 
the Veteran's employment limitation would be to not have her 
working overhead or lifting heavy excessive weight but stated 
that it was not likely that any employment limitation would be 
permanent.  The examiner's rationale was that the Veteran's 
November 2009 surgical procedure had currently stabilized her 
right shoulder motion.  The examiner concluded that although the 
right shoulder appeared to still be painful and somewhat limited 
in motion, it was expected that this limitation would be overcome 
by physical therapy exercise and activities.  

In an undated letter, the Veteran's former spouse stated that 
during the 8 years that he had known the Veteran, she had had 
numerous right shoulder dislocations.  He reported that she had 
dislocated her shoulder three times over the past five months and 
that for weeks after a dislocation, her movements were limited by 
pain and a grinding feeling.  He maintained that over the past 12 
months, he had the children more than usual and that he stayed at 
the Veteran's house most of the time to help her with their 
children because she could not perform regular everyday 
activities with them.  He reported instances of when the Veteran 
dislocated her shoulder when picking up their son, when their son 
bumped into her while playing, and when the Veteran got up off 
the couch.    

The Veteran, her mother, and her former spouse testified before 
the Board at a travel board hearing in June 2009.  Testimony 
revealed, in pertinent part, that the Veteran had suffered 
recurrent right shoulder dislocations since her first dislocation 
in service.  The Veteran testified that when her right shoulder 
dislocated, it would come out of the joint and that most of the 
time, she would put it back in herself.  She reported that her 
daily activities were affected because she is right hand dominant 
and that she had to learn how to brush her hair, bathe herself, 
wash the dishes, or go to the bathroom using only her non-
dominant left hand.  She stated that she could lift her right arm 
but did not like to move it because she did not know when her 
shoulder would dislocate.  The Veteran's former spouse testified 
that a lot of times when her shoulder dislocated, it would cause 
her to have a bowel movement.  

Diagnostic Code 5202 provides for a 30 percent rating for the 
major arm if there are frequent recurrent episodes of dislocation 
of the scapulohumeral joint with guarding of all arm movements, 
or if there is malunion of the humeral head with marked 
deformity.  A 50 percent rating is warranted for the major arm if 
there is fibrous union of the humerus.  A 60 percent rating is 
warranted for the major arm for nonunion of the humerus, or false 
flail joint.  A maximum 80 percent rating is warranted for the 
major arm for loss of head of humerus, or flail shoulder.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2010).  

The evidence does not show fibrous union, false flail joint, or 
flail shoulder.  The July 2010 VA examination specifically found 
no evidence of fibrous union, nonunion, or loss of head of 
humerus.  Therefore, an initial rating in excess of 30 percent 
under Diagnostic Code 5202 is not warranted.  

Diagnostic Code 5203 provides for a maximum 20 percent rating for 
impairment of the clavicle or scapula when there is nonunion with 
loose movement or dislocation.  The disability may also be rated 
on impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2010).  The maximum rating for 
impairment of the clavicle or scapula is 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  Therefore, because the Veteran's 
right shoulder disability has already exceeded the maximum rating 
under Diagnostic Code 5203, she is not entitled to a rating 
higher than 30 percent under the diagnostic code pertaining to 
impairment of the clavicle or scapula.  

However, Diagnostic Code 5203 provides that impairment of the 
clavicle or scapula may be rated on impairment of function of the 
contiguous joint.  Therefore, the regulatory criteria in 
Diagnostic Code 5201, the diagnostic code for limitation of 
motion of the arm, are applicable.  Under Diagnostic Code 5201, a 
30 percent rating is warranted where motion of the major arm is 
limited to midway between the side and shoulder level.  A maximum 
40 percent rating is warranted where motion of the major arm is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2010).
The medical evidence of record does not reflect that motion of 
the Veteran's right arm is limited to 25 degrees from the side.  
Range of motion testing in October 2006 revealed 160 degrees 
flexion, 165 degrees abduction, and 70 degrees internal and 
external rotation.  Range of motion testing in July 2010 showed 
110 degrees flexion, 90 degrees abduction, and 45 degrees 
internal and external rotation.  For VA compensation purposes, 
normal forward flexion of the shoulder is from 0 to 180 degrees, 
normal abduction is from zero to 180 degrees, and normal internal 
and external rotation is from zero to 90 degrees.  Forward 
flexion and abduction to 90 degrees amounts to "shoulder 
level."  38 C.F.R. § 4.71, Plate I (2010).  Even taking into 
account the dictates of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the physical findings do not show that the Veteran's forward 
flexion and abduction were limited to 25 degrees from the side.  
In fact, the Veteran's forward flexion and abduction were all 
found to be at shoulder level or higher.  At the most recent VA 
examination in July 2010, the Veteran was limited to 110 degrees 
flexion and 90 degrees abduction, which was not 25 degrees from 
the side.  Thus, because the evidence does not most nearly 
approximate a 40 percent disability rating under Diagnostic Code 
5201, an increased initial rating is not warranted under that 
diagnostic code.    
     
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  
Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating is 
to be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2010).  

At her June 2009 travel board hearing, the Veteran's former 
spouse testified that a lot of the time when the Veteran's right 
shoulder would dislocate, it would cause her to have a bowel 
movement.  The Veteran's November 2007 treatment record found 
that her distal pulse, motor, and sensory were all intact.  
Additionally, on VA neurological examination in July 2010, the 
examiner found no evidence of neurological involvement.  While 
the Veteran has complained of neurological abnormalities related 
to her right shoulder disability, including bowel movements 
caused by shoulder dislocation, the objective medical evidence 
does not support a conclusion that the Veteran has significant 
radiculopathy or any other neurological symptoms amounting to any 
incomplete paralysis of any nerves.  Thus, the evidence does not 
support any additional rating for neurological impairment.  

In sum, the weight of the credible evidence demonstrates that the 
Veteran's right shoulder disability did not warrant a rating in 
excess of 30 percent disabling for the entire period under 
consideration.  The Board finds that the Veteran is not entitled 
to a separate neurological rating for her right shoulder 
disability, as there is no objective evidence of any neurological 
manifestations.  As the preponderance of the evidence is against 
the claim for an increased initial rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

An initial disability rating in excess of 30 percent disabling 
for recurrent dislocation of the right shoulder is denied.


REMAND

Unfortunately, a remand is required in this case prior to further 
disposition of the claim for a TDIU rating.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Additionally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 
8 Vet. App. 69 (1995).

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991). 

In this case, the Veteran has been assigned a 30 percent rating 
for a right shoulder disability and a 30 percent rating for 
generalized anxiety disorder.  The combined disability rating is 
50 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table 
(2010).  She therefore does not meet the minimum schedular 
percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).  
However, even if the Veteran does not meet the percentage 
criteria laid out in 38 C.F.R. § 4.16(a), if her service-
connected disabilities nevertheless prohibit her from sustaining 
gainful employment, a TDIU rating may still be assigned if her 
service-connected disabilities prevent her from securing or 
following a substantially gainful occupation.  38 C.F.R. 
§ 4.16(b) (2010).  Rating boards should refer to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration of all cases of Veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).

In April 2010, the Board remanded the claim for entitlement to 
TDIU for an examination in order to ascertain the impact of the 
Veteran's service-connected disabilities on her unemployability.  
On VA examination in July 2010, the examiner opined that the 
Veteran's degree of occupational impairment was moderate and 
attributable to her right shoulder disability.  The examiner 
found that the Veteran's employment limitation would be to not 
have her working overhead or lifting heavy excessive weight but 
stated that it was not likely that any employment limitation 
would be permanent since the November 2009 surgical procedure had 
stabilized her right shoulder motion and any limitation of motion 
would be overcome by physical therapy exercise and activities.  

The Board finds that another opinion is needed as to whether the 
Veteran, solely as a result of her service-connected 
disabilities, is no longer able to be employed or whether she is 
more generally unemployable.  At the time of the July 2010 VA 
examination, the Veteran had just been granted service connection 
for generalized anxiety disorder and assigned a 30 percent rating 
a few months prior.  Thus, although the July 2010 VA examiner 
provided an opinion regarding the effect of the Veteran's right 
shoulder disability on her unemployability, it does not appear 
that a VA examiner has yet rendered an opinion as to the overall 
effect of the Veteran's service-connected generalized anxiety 
disorder alone on her ability to obtain and retain employment.  
Therefore, the prudent and thorough course of action is to afford 
the Veteran another examination to ascertain the impact of her 
service-connected disabilities on her unemployability.  In light 
of the fact that the Veteran does not currently meet the minimum 
schedular criteria for a TDIU rating, referral of this case to 
the Director of the Compensation and Pension Service for extra-
schedular consideration should be considered if the Veteran is 
found to be unemployable by reason of her service-connected 
disabilities.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC shall schedule the Veteran for 
an examination to ascertain the impact of her 
service-connected disabilities on her 
unemployability.  The examiner should review 
the Veteran's claims file and a copy of this 
Remand, and the examination report should 
note that review.  All tests deemed necessary 
should be undertaken.

The examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on her employability.  
The examiner should opine as to whether it is 
as likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities (right shoulder 
disability, generalized anxiety disorder) 
without consideration of her non-service-
connected disabilities, render her unable to 
secure or follow a substantially gainful 
occupation.  The examiner should discuss the 
degree of occupational impairment 
attributable to the service-connected right 
shoulder disability and generalized anxiety 
disorder.  In particular, describe what types 
of employment activities would be limited 
because of the Veteran's service-connected 
disabilities, what types of employment would 
not be limited (if any), and whether any 
limitation on employment is likely to be 
permanent.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.
 
 2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.  In considering the claim for 
TDIU, the RO/AMC should take such additional 
development action as it deems proper, 
including the conduct of any appropriate VA 
examinations, and consideration of submission 
of the claim to the Under Secretary for 
Benefits or Director of Compensation and 
Pension Service for extra-schedular 
consideration, if appropriate.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran should be 
provided with a Supplemental Statement of the 
Case.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


